454 F.2d 1173
Jack KILLIAN, Individually and for and on Behalf of JanKillian, a Minor, Plaintiffs-Appellants,v.EYERLY AIRCRAFT COMPANY and Jack Eyerly, Defendants-Appellees.
No. 71-1282 Summary Calendar.***
United States Court of Appeals,Fifth Circuit.
Feb. 3, 1972.

Appeal from the United States District Court for the Northern District of Texas.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.*  The district court did not abuse its discretion in denying sanctions under Rule 37(d), F.R.Civ.P. Appellee caused unnecessary matters to be included in the appendix to the extent that four fifths of the cost of producing the appendix is cast upon appellee.  Rule 30(b), F.R.A.P.



***
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


*
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966